DETAILED ACTION
Status of Claims
Claims 1, 7-8, and 14-15 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 November 2020 was considered by the examiner.

Response to Arguments
103 Rejection:
	Applicant’s arguments have been considered and are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (a POS terminal) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
receiving, by a point of sale (POS) terminal, a near-field communication (NFC) signal from a mobile computing device
generating and sending, by the POS terminal, a first Simple NDEF Exchange Protocol (SNEP) Get Request Message to a user account of a credit payment application (APP) installed on the mobile computing device
receiving, by the POS terminal, a first SNEP Response Message from the mobile computing device
parsing, by the POS terminal, the first SNEP Response Message to identify an APP public key license
using, by the POS terminal, a pre-stored credit authorization public key to verify the APP public key license
determining, by the POS terminal, that the verification of the APP public key license is successful
retrieving, by the POS terminal, an APP public key from the APP public key license
calculating, by the POS terminal, a payment amount based on the first SNEP Response Message
generating and sending, by the POS terminal, a SNEP Put Request Message to the user account of the credit payment APP
receiving, by the POS terminal, a payment authorization
generating and sending, by the POS terminal, a second SNEP Get Request Message to the mobile computing device
receiving, by the POS terminal, a second SNEP Response Message
using, by the POS terminal, the APP public key to decrypt the second SNEP Response Message
accepting, by the POS terminal, the payment amount offline and recording, by the POS terminal, a transaction log offline
in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The original disclosure provides corresponding structure for the “transaction terminal” performing the functions claimed in the above claim limitations (See Para. [0069] – “The transaction terminal 200 can be a bus gate, and the bus gate is a POS terminal used in a bus system or a subway system”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-9, 11, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metral (US 20160267458 A1) in view of in view of Metnick (US 20170186057), in further view of Tan (US 20100057579 A1).

In regards to Claims 1, 8, and 15, Metral discloses:
(A non-transitory, computer readable medium/computer-implemented system configured to perform :) A computer-implemented method, comprising: receiving, by a point of sale (POS) terminal, a near-field communication (NFC) signal from a mobile computing device (See Metral: Para. [0021] – “In general, mobile payment system 130A allows a user to perform a contactless payment or other type of mobile transaction by sending a payment token and/or other data to a , 
wherein the mobile computing device communicates with the POS terminal using NFC (See Metral: Para. [0021] – “In general, mobile payment system 130A allows a user to perform a contactless payment or other type of mobile transaction by sending a payment token and/or other data to a near field communication (NFC) terminal 192 or other type of contactless terminals 192 from client machine 102A.”), and 
in response to receiving the NFC signal from the mobile computing device, generating and sending, by the POS terminal, a first Simple NDEF Exchange Protocol (SNEP) Get Request Message to a user account of a credit payment application (APP) installed on the mobile computing device (See Metral: Para. [0021] – “In general, mobile payment system 130A allows a user to perform a contactless payment or other type of mobile transaction by sending a payment token and/or other data to a near field communication (NFC) terminal 192 or other type of contactless terminals 192 from client machine 102A.” – Metral discloses communication between a mobile device and a POS in regards to a transaction. This communication occurs via an exchange of information based on received information, i.e. in response to information sent to the POS, See Metral: Para. [0024] – “In an example, a user may add one or more sources or methods of payment (e.g., a credit card, debit card, a bank account, etc.) to a payment application running on a computing device (e.g., smart phone, smart watch, etc.).” – Metnick discloses communication between a mobile device and a terminal using NFC communication methodology. It is known to one of ordinary skill in the art that the standard protocol for NFC communications is Simple NDEF Exchange Protocol); 
receiving, by the POS terminal, a first SNEP Response Message from the mobile computing device (See Metral: Para. [0083] – “At block 518, the computing device of the user provides the requested information encrypted using the public key to the NFC terminal when the merchant is trusted. In an example, a client machine 102A determines that terminal 192 is trusted. Client ; 
calculating, by the POS terminal, a payment amount based on the first SNEP Response Message (See Metral: Para. [0083] – “At block 518, the computing device of the user provides the requested information encrypted using the public key to the NFC terminal when the merchant is trusted. In an example, a client machine 102A determines that terminal 192 is trusted. Client machine 102A then retrieves the information requested by terminal 192 and encrypts the requested information using the public key received for the associated merchant 190. Client machine 102A then provides the encrypted information to terminal 192, for example, to complete a mobile payment transaction or payment.” – Metral discloses an NFC terminal receiving and processing information from a client device required to complete a transaction. It is understood by one of ordinary skill in the art that performing/facilitating an economic transaction requires receiving/processing data regarding payment amount.); 

Metral fails to explicitly disclose:
wherein an offline credit payment function of the mobile computing device is enabled by a credit payment authorization server;
parsing, by the POS terminal, the first SNEP Response Message to identify an APP public key license; 
using, by the POS terminal, a pre-stored credit authorization public key to verify the APP public key license; 
determining, by the POS terminal, that the verification of the APP public key license is successful; 
in response to determining that the verification is successful, retrieving, by the POS terminal, an APP public key from the APP public key license; 
generating and sending, by the POS terminal, a SNEP Put Request Message to the user account of the credit payment APP; 
receiving, by the POS terminal, a payment authorization encrypted using asymmetric key encryption from the mobile computing device; 
generating and sending, by the POS terminal, a second SNEP Get Request Message to the mobile computing device; 
receiving, by the POS terminal, a second SNEP Response Message from the mobile computing device; 
using, by the POS terminal, the APP public key to decrypt the second SNEP Response Message; and 
in response to determining that the second SNEP Response Message is successfully decrypted, accepting, by the POS terminal, the payment amount offline and recording, by the POS terminal, a transaction log offline.

However, in a similar field of endeavor, Metnick discloses:
parsing, by the POS terminal, the first SNEP Response Message to identify an APP public key license (See Metnick: Para. [0308] – “For example, the retailer computing device 1102 decrypts the secure transaction section of the secure EI record 1122 utilizing the public key of the MP servers 18 to reveal the balance level and a public key of the buyer's computing device 16 for verification with a public key received directly from the buyer's computing device 16.”); 
using, by the POS terminal, a pre-stored credit authorization public key to verify the APP public key license (See Metnick: Para. [0308] – “For example, the retailer computing device 1102 decrypts the secure transaction section of the secure EI record 1122 utilizing the public key of the MP servers 18 to reveal the balance level and a public key of the buyer's computing device ; 
determining, by the POS terminal, that the verification of the APP public key license is successful (See Metnick: Para. [0308] – “The retailer computing device 1102 indicates favorable verification when the revealed balance level is sufficient and the received public key from the buyer's computing device 16 compares favorably (e.g., substantially the same) to the revealed public key from the secure EI record 1122”); 
in response to determining that the verification is successful, retrieving, by the POS terminal, an APP public key from the APP public key license (See Metnick: Para. [0369] – “the buyer's computing device 16 may validate information within the EI transactions chain by validating the chaining of each block to a next block utilizing the trusted chaining approach and may further validate information with the EI transactions chain by validating integrity of the transaction portion of one or more of the blocks utilizing the trust approach (e.g., verifying a signature, decrypting an encrypted transaction to reveal a public key for verification)” – Metnick discloses a system performing, in response the a verification process based on a public key of a buyer’s device, generating a transaction block using said public key wherein said block is later validated through a process which generates/reveals a public key for verification.);
generating and sending, by the POS terminal, a SNEP Put Request Message to the user account of the credit payment APP (See Metnick: Para. [0367] – “When the verifications are favorable, the retailer computing device 1102 and the buyer's computing device 16 exchanges secure transaction completion 1246. For example, the buyer's computing device 16 sends payment instructions to the retailer computing device 1102 (e.g., purchase price, EI information),” – Metnick discloses an exchange of information in the form of a secure transaction completion between the retailer computing device and the buyer’s computing device ;
receiving, by the POS terminal, a payment authorization encrypted using asymmetric key encryption from the mobile computing device (See Metnick: Para. [0367] – “When the verifications are favorable, the retailer computing device 1102 and the buyer's computing device 16 exchanges secure transaction completion 1246. For example, the buyer's computing device 16 sends payment instructions to the retailer computing device 1102 (e.g., purchase price, EI information)”, See Metral: Para. [0295] – “The trust approach includes at least one of a digital signature approach utilizing a private key of a private/public key pair of the EI distributor 1100 and encrypting the EI information utilizing the private key of the private/public key pair of the EI distributor” – Metral discloses receiving a payment authorization containing EI information that is encrypted using a trust approach comprising asymmetric key encryption);
generating and sending, by the POS terminal, a second SNEP Get Request Message to the mobile computing device (See Metnick: Para. [0367] – “When the verifications are favorable, the retailer computing device 1102 and the buyer's computing device 16 exchanges secure transaction completion 1246. For example, the buyer's computing device 16 sends payment instructions to the retailer computing device 1102 (e.g., purchase price, EI information),” – Metnick discloses an exchange of information in the form of a secure transaction completion between the retailer computing device and the buyer’s computing device which, under broadest reasonable interpretation, would incorporate/include information equivalent to a generic Put Request Message);
receiving, by the POS terminal, a second SNEP Response Message from the mobile computing device (See Metnick: Para. [0367] – “When the verifications are favorable, the retailer computing device 1102 and the buyer's computing device 16 exchanges secure transaction completion 1246. For example, the buyer's computing device 16 sends payment instructions to the retailer computing device 1102 (e.g., purchase price, EI information),”, “See Metnick: Para. ; 
using, by the POS terminal, the APP public key to decrypt the second SNEP Response Message (See Metnick: Para. [0367] – “When the verifications are favorable, the retailer computing device 1102 and the buyer's computing device 16 exchanges secure transaction completion 1246. For example, the buyer's computing device 16 sends payment instructions to the retailer computing device 1102 (e.g., purchase price, EI information), the buyer's computing device 16 generates a block 4 of the EI transactions chain to indicate that the buyer's computing device 16 is utilizing the EI for the purchase price amount”, See Metnick: Para. [0372] – “In an example of operation of generating the transactions block chain representing EI transactions, the transaction 2 decryptor decrypts the encrypted transaction 2 utilizing a user 1 public key to produce a transaction 2, where the transaction 2 includes a decrypted user 2 public key and payment from user 2 the user 1 information and balance history (e.g., a current balance, a previous balance and EI serial number, an EI type, etc.).” – Metnick discloses generating a transaction block based on payment authorization which is later decrypted using the public key of the buyer’s device.); and
determining that the second SNEP Response Message is successfully decrypted (See Metnick: Para. [0372] – “When the favorable verification of the transaction 2 is indicated, the transaction 3 generator generates a transaction 3 based on the transaction 2 to include a user 3 public key ,

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the transaction device verification process disclosed by the combination of Metral for the transaction/device verification process using verification public keys/licenses as disclosed by Metnick in order to increase the overall security of the system by improving transactional security by leveraging public key encryption/verification methodology.

The combination of Metral and Metnick fails to explicitly disclose:
wherein an offline credit payment function of the mobile computing device is enabled by a credit payment authorization server;
in response to determining that the second SNEP Response Message is successfully decrypted, accepting, by the POS terminal, the payment amount offline and recording, by the POS terminal, a transaction log offline.

However, in a similar field of endeavor, Tan discloses:
wherein an offline credit payment function of a payment device is enabled (See Tan: Para. [0040-0044] – “Typically, due to the possibility of discrepancies arising between the back-end and the customer smart card, the present invention includes the step of providing a counter on the customer smart card which is adapted for tracking any unsettled transfers of change between merchants and the customer. Typically, the counter may include a read/writable data file stored in the memory device of the smart card. The counter may include details of at least the following: (a) information identifying a merchant which has not yet effected settlement; (b) information detailing the amount of change that has not been settled by the merchant; (c) information detailing a cumulative amount of change that may be owed to the customer by ;
accepting, by the POS terminal, the payment amount offline (See Tan: Para. [0040-0044] – “Typically, due to the possibility of discrepancies arising between the back-end and the customer smart card, the present invention includes the step of providing a counter on the customer smart card which is adapted for tracking any unsettled transfers of change between merchants and the customer. Typically, the counter may include a read/writable data file stored in the memory device of the smart card. The counter may include details of at least the following: (a) information identifying a merchant which has not yet effected settlement; (b) information detailing the amount of change that has not been settled by the merchant; (c) information detailing a cumulative amount of change that may be owed to the customer by merchant(s); (d) information detailing the balance of the customer's electronic purse” – Tan discloses a system capable of accepting offline payments) and 
recording, by the POS terminal, a transaction log offline (See Tan: Para. [0040-0044] – “Typically, due to the possibility of discrepancies arising between the back-end and the customer smart card, the present invention includes the step of providing a counter on the customer smart card which is adapted for tracking any unsettled transfers of change between merchants and the customer. Typically, the counter may include a read/writable data file stored in the memory device of the smart card. The counter may include details of at least the following: (a) information identifying a merchant which has not yet effected settlement; (b) information detailing the amount of change that has not been settled by the merchant; (c) information detailing a cumulative amount of change that may be owed to the customer by merchant(s); (d) information detailing the balance of the customer's electronic purse” – Tan discloses a system maintaining a counter/log for a plurality of unsettled transactions in an offline capacity/remaining unsettled).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the online transaction settlement process described by the combination of Metral and Metnick for the transaction settlement based on a maintained offline transaction log/counter as disclosed by Tan and perform and enable, by the payment authorization server of Metral and Metnick, said transaction settlement in response to the verification process disclosed by the combination of Metral and Metnick in order to improve the robustness and number of operational locations of the invention by allowing the machine to operate partially offline allowing the invention to function in locations without internet access

In regards to Claims 2, 9, and 16, the combination of Metral, Metnick, and Tan discloses:
The computer-implemented method of claim 1, wherein the SNEP Get Request Message includes an information field indicating that the SNEP Request Message is a card information reading message for reading the APP public key license (See Metnick: Para. [0308] – “Having received the secure EI record 1122, the retailer computing device 1102 verifies that a sufficient balance level is associated with the secure EI record 1122 to facilitate completion of the transaction request 1116. For example, the retailer computing device 1102 decrypts the secure transaction section of the secure EI record 1122 utilizing the public key of the MP servers 18 to reveal the balance level and a public key of the buyer's computing device 16 for verification with a public key received directly from the buyer's computing device 16.” – Metnick discloses a retailer computing device receiving a secure EI record from a buyer’s computing device comprising a public key for identification/verification purposes. Therefore, since the retailer device of Metnick requests the secure EI record, said request must include an information field regarding said verification public key), 
the first SNEP Response Message includes at least one of a payment card number, an available balance, a station entrance/exit flag, or last transaction information, and wherein the station entrance/exit flag indicates an entrance or exit status of a station and the last transaction information includes transaction date, transaction time, and station information (See Metnick: Para. [0095] – “The EI use information 172 includes one or more of a brand identifier, a balance, an amount utilized for a utilization transaction, and a timestamp”).

In regards to Claims 4, 11, and 18, the combination of Metral, Metnick, and Tan discloses:
The computer-implemented method of claim 1, wherein the SNEP Put Request Message includes an information field indicating at least one of the payment amount, transaction date and time, a station entrance/exit flag, or station information of a current transaction (See Metnick: Para. [0095] – “The EI use information 172 includes one or more of a brand identifier, a balance, an amount utilized for a utilization transaction, and a timestamp”).

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metral in view of Metnick, in further view of Tan and Bozeman (US 20110087598).

In regards to Claims 3, 10 , and 17, the combination of Metral, Metnick, and Tan discloses the method of claim 2 but fails to explicitly disclose:
further comprising rejecting the first SNEP Response Message if the card number is blacklisted, and the available balance is less than a transaction amount, or the station entrance/exit flag does not match the mobile computing device's entrance or exit status.

However, in a similar field of endeavor, Bozeman discloses:
further comprising rejecting the first SNEP Response Message if the card number is blacklisted, and the available balance is less than a transaction amount, or the station entrance/exit flag does not match the mobile computing device's entrance or exit status (See Bozeman: Para. [0159] – “If the next check that comes in is now over the balance within the account of the customer 30, the institution, based on their customer relationship, can reject the next transaction and state insufficient funds, or accept the transaction and stall the debit based on overdraft protection from charge cards, direct bank loans, zero balance account or any other method the bank 40 feels necessary to provide to their customer 30. As a result of the UPPD system 10, the check register, matching data, verification data and authentication data may be archived and stored for a desired period of time, e.g., seven years or the like.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the balance checking capabilities of Bozeman as a supplemental step of the transaction verification process disclosed by the combination of Metral, Metnick, and Tan in order to increase the efficiency of the system by preventing invalid transactions from occurring.

Claims 5-7, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metral in view of Metnick in further view of Tan and Lerner (US 201600859555 A1)

In regards to Claims 5, 12, and 19, the combination of Metral, Metnick, and Tan discloses the method of claim 1:
Metral discloses:
A mobile computing device including an embedded secure element (See Metral: Para. [0024] – “However, instead of storing actual card or account identifiers on the computing device, a 

However, the combination of Metral, Metnick, and Tan fails to explicitly disclose:
wherein the second SNEP Response Message includes payment information encrypted by an APP private key and a transaction authentication code (TAC), and wherein the private key is stored in an embedded secure element (eSE) of the mobile computing device and the TAC is generated based on at least part of the payment information by using a TAC sub-key that is pre-generated and stored on the eSE.

However, in a similar field of endeavor, Lerner discloses:
wherein the second SNEP Response Message includes payment information encrypted by an APP private key and a transaction authentication code (TAC), and wherein the TAC is generated based on at least part of the payment information by using a TAC sub-key that is pre-generated and stored on the eSE (See Lerner: Para. [0038] – “a transaction authenticated with a private key by means of a Message Authentication Code (MAC) algorithm which produces an authentication tag, and the Firmcoin can store a MAC private key associated with the currency, and the MAC private key is unique for each Firmcoin.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to apply the authentication code generation using a private key disclosed by Lerner to generate the authentication code disclosed by the combination of Metral, Metnick, and Tan, in order to increase the overall security of the system by adding an additional layer of encryption to the transaction process.

In regards to Claims 6, 13, and 20, the combination of Metral, Metnick, Tan, Knuth, and Lerner discloses:
The computer-implemented method of claim 5, wherein the payment information includes the payment amount and at least one of transaction date and time, a station entrance/exit flag, station information of a current transaction, a payment card number, or a credit limit (See Metnick: Para. [0095] – “The EI use information 172 includes one or more of a brand identifier, a balance, an amount utilized for a utilization transaction, and a timestamp”)

In regards to Claims 7 and 14, the combination of Metral, Metnick, Tan, and Lerner discloses:
The computer-implemented method of claim 5, further comprising: sending the transaction log to the credit payment authorization server to decrypt the TAC (See Lerner: Para. [0038] – “a transaction authenticated with a private key by means of a Message Authentication Code (MAC) algorithm which produces an authentication tag, and the Firmcoin can store a MAC private key associated with the currency, and the MAC private key is unique for each Firmcoin.”, See Tan: Para. [0045] – “Typically, in cases where the present invention may allow for delayed settlement to take place, at least some of the merchant terminals may be programmed to automatically read customer smart cards and detect whether any unsettled transactions are recorded by the counter whenever a customer smart card is presented. The access devices may further be programmed to effect settlement for any such detected unsettled transactions, if the predetermined threshold condition has been met (eg. if a cumulative amount of change exceeds a predetermined threshold amount). The merchant terminal may therefore transmit the appropriately formatted transaction log to the back-end server as described above, to settle the unsettled transactions”, See Metnick: Para. [0308] – “For example, the retailer computing device 1102 decrypts the secure transaction section of the secure EI record 1122 utilizing the public key of the MP servers 18 to reveal the balance level and a public key of the buyer's computing ; and 
receiving a payment from the credit payment authorization server according to the payment amount if the TAC is successfully decrypted (See Metnick: Para. [0367] – “When the verifications are favorable, the retailer computing device 1102 and the buyer's computing device 16 exchanges secure transaction completion 1246. – Metnick discloses the process of completing a secure transaction upon successful verification. It is understood by one of ordinary skill in the art that, in the case of a credit card transaction, completing a transaction would have to include receiving payment from the server associated with the card issuer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/NICHOLAS K PHAN/Examiner, Art Unit 3685                                   

/JAY HUANG/Primary Examiner, Art Unit 3685